DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Applicants' arguments, filed 05/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New by Amendment
2) Claims 1-6, 9, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024, cited in IDS) in view of Ritchey et al., (US4,416,867) and further in view of Li et al., (US 2015/0320654).  
	Trivedi et al teaches oral care compositions comprising “one or more active compounds from an extract of magnolia and an extract of hops” (Abstract), and “a method of preventing the formation of plaque on an oral surface in a mammalian subject comprising: (a) contacting the oral care to an oral surface; and (b) repeating (a) over a period of plurality of days” (p. 1, para. [0005]), as per claims 15-32.
	Suitable hops acids include “lupulone, and colupulone” (hops beta acids) (p. 2, para. [0011]) as well as “hydrogenated beta acids, including lupulones and colupulones, derivatives and analogs thereof as well as pharmaceutically acceptable salts thereof” (p. 2, para. [0012]).  These hops acids “are incorporated in the oral composition in a safe and effective amount, typically in a range of about 0.001 to about 10 weight % of the total oral composition” (p. 2, para. [0018]).
	Hops alpha acid is an optional hops acid (p. 2, para. [0011]). Thus, it would have been obvious to exclude it or have less than 1%, as per claim 14.
	Various optional oral care components include “abrasives” (p. 4, para. [0030]) and “amino acids” (p. 4, para. [0031]).
	Fluoride is an optional component (see p. 5, para. [0041]), which may be excluded, as per claim 3.  Sodium fluoride is shown in the dentifrice embodiment at 0.243%, as per claims 2, 6, 19, 20.
	Silica abrasives are also not required, thus it would have been obvious to exclude them, as per claim 4.
	The compositions also comprise “zinc salts such as zinc gluconate, zinc citrate, zinc chlorite” (antibacterial agents; p. 4, para. [0031]), as per claims 7-9.

	Trivedi et al. does not teach glycine per se or a concentration range for the amino acid.

Ritchey et al. teaches reducing the astringency of oral care compositions containing “biologically active zinc ions” by the addition of “glycine” (amino acid), wherein a “zinc-glycine combination serves as an anti-calculus-antiplaque agent in oral care compositions” (Abstract).
Glycine is recognized therein as non-toxic nutrient, “an excellent buffer and a natural sweetening agent”, where in the “concentration of glycine in the invention will vary from about 0.01% to about 4%, preferably from 0.1% to 1.0% by weight, depending on zinc ion concentration and desired pH, although there are no reasons why glycine cannot be used a higher levels, since it is a non-toxic sweetening agent” (col. 2, lines 45-52).
The compositions also include calcium as an abrasive/polishing agent, i.e. chalk and dicalcium phosphate dehydrate, where polishing agents are present from “about 1% to 70%, preferably 10% to 60%” (col. 4, lines 10-15)
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add glycine, within the claimed range, to the compositions of Trivedi et al. for the advantage of reducing the astringency of the zinc ions present in the compositions of Trivedi et al., as taught by Ritchie et al.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have also been obvious to add calcium to the compositions of Trivedi et al. based on its suitability for its intended use as an abrasive/polishing agent, as taught by Ritchey et al.

The combination of Trivedi et al. and Ritchey et al., which is taught above, does not teach a stannous (tin) compound.

Li et al. teaches oral care compositions comprising a stannous ion source (tin) (Abstract), where stannous ions “are used in oral care compositions to deliver benefits such as, for example, enamel care and cavity protection” (p. 2, para. [0037])
The compositions further comprise “chelants” defined therein as “a bi- or multidentate ligand having at least two groups capable of binding to stannous ions and preferably other divalent or polyvalent metal ions and which, at least as part of a chelant mixture, is capable of solubilizing the stannous ions and other optional metal ions within the oral care composition” (p. 4, para. [0067]).  Suitable chelants include “glycine” (Id. para. [0068]).
Suitable sources of stannous or tin compounds include “stannous chloride” (p. 2, para. [0037]).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add a stannous compound, e.g. stannous chloride, to the compositions of Trivedi et al. for the advantage of enamel care and cavity protection, as taught by Li et al.

Previous
1) Claims 1, 2, 5, 6, 9, 10, 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2016/0324741, cited in IDS) in view of Ritchey et al., (US4,416,867).
Baig et al. teaches oral care compositions comprising “at least about 0.005% of metal ions” including “zinc ions” and “stannous ions” (tin), “at least about 100 ppm of fluoride ions”, “at least 5% of water”, “less than 10% fused silica, calcium based abrasives” (Abstract). The compositions also comprise botanicals, wherein “[o]ne example of a botanical useful herein is the commercially available CLEAN BETA BIO HOPS material form Hopsteiner” (hops beta acid) (p. 6, para. [0059]).
Baig et al. further teaches, “Hops are the female seed cones of a hop species, humulus lupulus” (p. 6, para. [0060]).  
Fact: Hops beta acids comprise four analogues, lupulone, adlupulone, colupulone, and prelupulone, as per claim 5.
The prior art teaches a specific embodiment of a dentifrice comprising 0.454% stannous fluoride (tin; antibacterial agent), 0.250% zinc lactate (antibacterial agent), 15% amorphous silica gel, 0.33% Hops Clean beta bio (~0.15% hops beta acid)(p. 14, Table 4b).
As an oral care dentifrice, one would expect to use it by contacting the oral cavity, including dental biofilm having an ESP thickness of at least 50%, as per claims 15-19, 22-32.  The dentifrice also comprises less than 1% hops alpha acid, as per claims 14, 31.
Baig et al. does not teach amino acids.

Ritchey et al. teaches reducing the astringency of oral care compositions containing “biologically active zinc ions” by the addition of “glycine” (amino acid), wherein a “zinc-glycine combination serves as an anti-calculus-antiplaque agent in oral care compositions” (Abstract).
Glycine is recognized therein as non-toxic nutrient, “an excellent buffer and a natural sweetening agent”, where in the “concentration of glycine in the invention will vary from about 0.01% to about 4%, preferably from 0.1% to 1.0% by weight, depending on zinc ion concentration and desired pH, although there are no reasons why glycine cannot be used a higher levels, since it is a non-toxic sweetening agent” (col. 2, lines 45-52).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add glycine to the compositions of Baig et al. for the advantage of reducing the astringency of the zinc ions present in the compositions of Baig et al.

Previous
2) Claims 1-6, 9, 10, 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024, cited in IDS) in view of Ritchey et al., (US4,416,867) and further in view of Thomson et al., (US 2018/0028423).  
	Trivedi et al teaches oral care compositions comprising “one or more active compounds from an extract of magnolia and an extract of hops” (Abstract), and “a method of preventing the formation of plaque on an oral surface in a mammalian subject comprising: (a) contacting the oral care to an oral surface; and (b) repeating (a) over a period of plurality of days” (p. 1, para. [0005]), as per claims 15-32.
	Suitable hops acids include “lupulone, and colupulone” (hops beta acids) (p. 2, para. [0011]) as well as “hydrogenated beta acids, including lupulones and colupulones, derivatives and analogs thereof as well as pharmaceutically acceptable salts thereof” (p. 2, para. [0012]).  These hops acids “are incorporated in the oral composition in a safe and effective amount, typically in a range of about 0.001 to about 10 weight % of the total oral composition” (p. 2, para. [0018]).
	Hops alpha acid is an optional hops acid (p. 2, para. [0011]). Thus, it would have been obvious to exclude it or have less than 1%, as per claim 14.
	Various optional oral care components include “abrasives” (p. 4, para. [0030]) and “amino acids” (p. 4, para. [0031]).
	Fluoride is an optional component (see p. 5, para. [0041]), which may be excluded, as per claim 3.  Sodium fluoride is shown in the dentifrice embodiment at 0.243%, as per claims 2, 6, 19, 20.
	Silica abrasives are also not required, thus it would have been obvious to exclude them, as per claim 4.
	The compositions also comprise “zinc salts such as zinc gluconate, zinc citrate, zinc chlorite” (antibacterial agents; p. 4, para. [0031]), as per claims 7-9.

	Trivedi et al. does not teach a concentration range for the amino acid.

Ritchey et al. teaches reducing the astringency of oral care compositions containing “biologically active zinc ions” by the addition of “glycine” (amino acid), wherein a “zinc-glycine combination serves as an anti-calculus-antiplaque agent in oral care compositions” (Abstract).
Glycine is recognized therein as non-toxic nutrient, “an excellent buffer and a natural sweetening agent”, where in the “concentration of glycine in the invention will vary from about 0.01% to about 4%, preferably from 0.1% to 1.0% by weight, depending on zinc ion concentration and desired pH, although there are no reasons why glycine cannot be used a higher levels, since it is a non-toxic sweetening agent” (col. 2, lines 45-52).
The compositions also include calcium as an abrasive/polishing agent, i.e. chalk and dicalcium phosphate dehydrate, where polishing agents are present from “about 1% to 70%, preferably 10% to 60%” (col. 4, lines 10-15)
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add glycine within the claimed range to the compositions of Trivedi et al. for the advantage of reducing the astringency of the zinc ions present in the compositions of Trivedi et al.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have also been obvious to add calcium to the compositions of Trivedi et al. based on its suitability for its intended use as an abrasive/polishing agent, as taught by Ritchey et al.

The combination of Trivedi et al. and Ritchey et al., which is taught above, does not teach a stannous (tin) compound.

Thomson et al. teaches, “The increased amount of available zinc and stannous aids in reducing bacterial colonization and biofilm development. Without being bound by any theory, it is believed that the presence of the amino acid may help to increase the amount of soluble zinc and stannous which can then has [sic] an increased effect of inhibiting bacterial growth in the oral cavity of a user” (p. 1, para. [0007]).
Suitable sources of stannous or tin compounds include “stannous chloride” (p. 3, para. [0072]).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add a stannous compound, e.g. stannous chloride, to the compositions of Trivedi et al. for the advantage of reducing bacterial colonization and biofilm development, as taught by Thomson et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rege et al. US 2017/0367947.  Rege et al. is pertinent for demonstrating that increased solubility of stannous ion results in increased uptake of stannous ion (p. 9, para. [0105]).  Rege et al. teaches, “Oral care compositions which contain stannous ion sources exhibit excellent clinical benefits, particularly in the reduction of gingivitis and in the treatment or prevention of erosive tooth demineralization” (p. 1, para. [0004]).  


Response to Arguments
	Applicant argues that “the showing regarding glycine is unexpected in view of Thomson” insofar as the amino acid capable of solubilizing stannous therein is a basic amino acid.
	Admittedly, applicant’s results depend on the presence the amino acid glycine.  However, applicant’s results are not surprising insofar as it was known at the time of applicant’s filing that chelants such as glycine (amino acid) were capable of increasing the solubility of stannous (tin) ions in oral care compositions, as taught by Li et al. above, thereby increasing the bioavailabilty and uptake of stannous ions. The artisan would have reasonably expected enhanced antibacterial effects from the inclusion of glycine, as demonstrated by applicant.


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-6, 9, 10, 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of copending Application No. 17/037,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid and an amino acid and tin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-6, 9, 10, 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/037,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid, tin and an amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 1-6, 9, 10, 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-46 of copending Application No. 17/037,773 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid, tin and an amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4) Claims 1-6, 9, 10, 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/037,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid, tin and an amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612